MEMORANDUM **
Gloria Elizabeth Contreras Valadez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from the Immigration Judge’s decision denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for substantial evidence, see Lin v. Ashcroft, 377 F.3d 1014, 1024 (9th Cir.2004), we dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider Contreras Valadez’s contentions regarding the merits of her application for cancellation of removal because she failed to exhaust those claims before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (explaining this court lacks jurisdiction to review contentions not raised before the agency).
The BIA did not err in determining that the performance by counsel did not result in prejudice to Contreras Valadez, and thus her claim of ineffective assistance of counsel fails. See Lin, 377 F.3d at 1027 (to demonstrate prejudice, a petitioner must demonstrate “plausible grounds for relief.”).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.